Stockton, J.
Tbe appellant insists tbat tbe District Court erred in overruling tbe motion for a new trial. It is not claimed tbat the verdict of tbe jury asked to be set aside, was contrary to tbe evidence or to tbe instruction of tbe court. No exception was taken to tbe ruling of tbe court. And tbe evidence on which tbe verdict was founded, has not been embodied in tbe record. We are, therefore, unable to say tbat it was other than such as tbe charge of tbe court, and tbe testimony in tbe cause, required tbe jury to render. It is not a sufficient reason for setting aside tbe verdict of a jury, and ordering a new trial, tbat a portion or all of tbe jury supposed tbat their verdict, (if as in this case for tbe defendant), would not be a bar to a subsequent suit by tbe plaintiff, for the same cause of action. If tbe jury have responded correctly to tbe issues they were sworn to try, according to tbe charge of tbe court, and tbe verdict conforms to law, and tbe testimony in the cause, their verdict should not be set aside for tbe reason urged by plaintiff. It is not sufficient tbat one, or all of tbe jury should have been of opinion tbat tbe defendants owed tbe plaintiff tbe one hundred dollars sued for, and tbat they agreed to their verdict on tbe supposition and belief, tbat tbe plaintiff *586might recover in another action. In order to be available as a sufficient reason for setting aside the verdict, it must appear to this court that the verdict actually rendered was against the evidence, and this must be shown affirmatively by embodying all the evidence in the record. The fact that the jury, or a portion of them, thought that defendants owed the plaintiff the one hundred dollars sued for, is not conclusive of the fact that they thought he was entitled to recover in the action. And even the fact that they found a verdict against their own conviction, must derive all its weight from the determination of the question, whether the verdict was contrary to the law and the evidence. That it was contrary to the instructions of the court, is not claimed. A verdict may be against strict law, and against the weight of evidence, and still be in accordance with substantial justice. As we are not enabled to say that the verdict was against the weight of evidence, or subversive of substantial justice, we must take it for granted that the District Court, correctly overruled the motion for a new trial.
It is further assigned for error by plaintiff, that the District Court refused .to give him time to procure the affidavits of the remaining ten jurors, in order to show to the court, that the verdict was rendered by them under a mistaken apprehension, that their verdict for the defendant would not bar the plaintiff from recovering the amount of money claimed of defendants in another suit. It is not our purpose to inquire whether the apprehension of the jurors was a mistaken one or not. That is not a question for us now to decide. Nor do we see that the case would, in any respect, have been altered or made stronger for the plaintiffs, if all the jury had made oath to facts of the same tenor and effect as those stated in the affidavits of the two jurors produced and filed. The question to be determined was, whether the verdict was according to the law and evidence, and whether it rendered substantial justice to the parties. The District Court on these questions saw fit to decide in favor of the defendant, and to overrule the motion of plaintiff As *587we axe not in possession of tbe facts proved, we have no means of reversing the discretion exercised by the District Court. The judgment will, therefore, be affirmed.
Judgment affirmed.